Conley Byrd, Justice. Appellant Ronald T. Bland was convicted of grand larceny and sentenced to two years imprisonment. For reversal he contends that the trial court erred in allowing the State to put on proof as to the value of the property stolen after it had rested its case and in admitting appellant’s confession into evidence. We find no merit on either issue. The record shows that the trial was before the court without a jury and that the State was represented by a new and inexperienced deputy prosecuting attorney. When the State announced that it rested, the trial court pointed out that the value of the watches had not been proved. At that time the trial court permitted the State to reopen its case to show that the value of the watches stolen exceeded $35.00, thus placing the crime into the grand larceny category. The trial court properly exercised its discretion under the circumstances. See Ark. Stat. Ann. § 43-2114 (Repl. 1964) and Rochester v. State, 250 Ark. 758, 467 S.W. 2d 182 (1971.) Detective Thomas testified that appellant was ararrested at approximately 10:30 P. M. and that the confession was given about 1:50 P. M. the following day. He also testified that prior to taking the confession he explained appellant’s constitutional rights to him. When appellant gave the statement, the officer observed that appellant could walk and talk all right and that he understood what he was doing. Appellant himself took the witness stand but made no complaint of any treatment received from the officers. Under the record here presented, the trial court properly admitted the confession. Affirmed.